Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18-20 and 25-28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al. (US 2009/0256199 A1) in view of Smith (US 2011/0147844 A1)

    PNG
    media_image1.png
    733
    1035
    media_image1.png
    Greyscale
Regarding Claim 18, Denison (Fig. 6 and 7) discloses a integrated circuit, comprising:
an extended drain metal-oxide semiconductor (EDMOS) transistor, including:
an extended drain (155) in a semiconductor substrate (110) between a first channel region (region of 155 under the right 145/143) and a second channel region (under the left 145/143)  the first extended drain including:
a first drift region (region of 155 under the right 145/143 outside first channel region) abutting the first channel region (region of 155 under the right 145/143)  and having alternating first field gap drift regions (region of 155 under field plate 143 on the right) and first active gap regions (region of 155 between field plate on the right ) and a second drift region (region of 155 under the right 145/143 outside second channel region) abutting the second channel region (region of 155 under the right 145/143) and 
a plurality of field oxide elements (122 alternating) within the extended drain (122), 
first field oxide elements (122 alternating) being a first subset of the plurality of field oxide element, each first field oxide element touching (122 alternating) a corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right t)  and positioned between the corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right) and a corresponding one of second active gap regions ((region of 155 between field plate on the left)   and 
second field oxide elements (122 alternating) being a second subset of the plurality of field oxide element, each second field oxide element touching (122 alternating) each touching a corresponding one of the second field gap drift regions (other 122 alternating)  and positioned between the corresponding one of the second field gap drift regions (region of 155 between field plate on the leftt)  and a corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right firsts).
Denison does not explicitly disclose that a plurality of field oxide elements within the extended drain, each field oxide element noncontiguous with others of the field oxide elements; first field oxide elements being a first subset of the plurality of field oxide element, each first field oxide element touching a corresponding one of the first field gap drift regions and second field oxide elements being a second subset of the 
Smith (Fig. 2, 3, 15) discloses a plurality of field oxide elements (250 D, c) (422 d, e , f) within extended drain (216) (414), each field oxide element noncontiguous (See Fig. 2 or 422 d, e , f are shown in Fig. 15a separate by 421) with others of the field oxide elements (Fig. 2, 3); first field oxide elements (250d) (422 d F) being a first subset of the plurality of field oxide element (250 d, c) (422 d, e , f), each first field oxide element touching a corresponding one of the first field gap drift regions (areas of drain region under 250d) (areas of drain region under 422 d f) and second field oxide element (250e)  (e) being a second subset of the plurality of field oxide element (422 d e f), each second field oxide element (250e) touching each touching a corresponding one of a second field gap drift regions (areas of drain region under 250e)   (areas of drain region under 422 e) for the purpose of induce a doping dilution in the drain extension regions [0022, 0027]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a integrated circuit  in Denison in view of Smith such that a plurality of field oxide elements within the extended drain, each field oxide element noncontiguous with others of the field oxide elements; first field oxide elements being a first subset of the plurality of field oxide element, each first field oxide element touching a corresponding one of the first field gap drift regions and second field oxide elements being a second subset of the plurality of field oxide element, each second field oxide element touching each touching a corresponding one of the second field gap drift regions in order to induce a doping dilution in the drain extension regions [0027]

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a integrated circuit in Denison in view of Smith such that there multiple first and second field oxide elements in order to create multiple FETs and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Hereinafter unless explicitly noted all figure and paragraph references are taken from prior art of Denison



Regarding Claim 19, Denison (Fig. 6 and 7) in view of Smith discloses the integrated circuit of claim 18, further comprising a drain contact diffused region (165) within the extended drain (155) between the first channel region and the second channel region, and a plurality of drain contacts (112) electrically connected to the drain contact diffused region (107, 165), wherein each contact of a first subset of the drain contacts is located between adjacent ones of the first field oxide elements (alternating 122), and each contact of a second subset of the drain contacts is located between adjacent ones of the second field oxide elements (other alternating 122). 

Regarding Claim 20, Denison (Fig. 6 and 7) in view of Smith discloses the  integrated circuit of claim 18, further comprising a first gate section (145 right) having 


    PNG
    media_image2.png
    932
    1171
    media_image2.png
    Greyscale

Regarding Claim 25, Denison (Fig. 6 and 7) discloses a transistor, comprising:
a drain region (155) in a semiconductor substrate (110);
a first row including a first field plate (first 140, 143) over the drain region (155), 

a first contact (first 107, 112) to the drain region (155) and the first field oxide element (first 132, 122) between the first field plate (first 140, 143) and the first contact (first 107, 112);
a second row including the second field plate (second 140, 143) over the drain region (155), a second contact (second 107, 112) to the drain region (155) and a second field oxide element (second 132, 122) between the second field plate (first 140, 143) and the second contact (second107, 112);
a third row including a third field plate (third 140, 143)  over the drain region (155), a third contact (third 107, 112) to the drain region (155) and the third field oxide element (third 132, 122) between the third field plate (third 140, 143) and the third contact (third 107, 112),
wherein the second contact (second 107, 112) is between the first (first 132, 122)  and third field oxide elements (third 132, 122) and the second field oxide element (second 132, 122) is between the first (first 107, 112) and third contacts (third 107, 112)
Denison does not explicitly disclose first second and third noncontiguous field oxide elements are noncontiguous.
Smith (Fig. 2 or 3) discloses multiple noncontiguous field oxide elements (see for example (250d and c in Fig. 2 or Fig. 3, 15a 422 f, e, d discontinued by 421) of within the drain region (155) for the purpose of induce a doping dilution in the drain extension regions [0022, 0027]



Regarding Claim 26, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 25, further comprising an active gap region (See gap between 140, 143 in first and third row) between the first and third field plates (140, 143 in first and second row).

Regarding Claim 27, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 25, wherein the first and third field plates (140, 143 in first and third row) extend from a first gate section (145 left) and the second field plate (140, 143 in second row) extends from a second gate section (145 right), the first and second gate sections overlying opposite sides of the drain region (see 143 facing each other from opposite side Fig. 6 ).

Regarding Claim 28, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 27, further comprising first and second sources (105 on left and right) .




Allowable Subject Matter
Claims 1-17 and 21-24 are allowed.

With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a drain contact diffused region positioned on the extended drain and having a plurality of lateral projections extending toward the channel region, the drain contact diffused region having a higher doping concentration than the extended drain, and the lateral projections interleaving with the field oxide structures.” in the combination required by the claim.
Claims 2-17 are allowed by virtue of their dependency on the independent claims.

The following is an examiner's statement of reasons for allowance:
 With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “wherein the first linear array of active gap regions and the first linear array of field oxide regions are offset from the second linear array of active gap regions and the second linear array of field oxide regions such that each field oxide element is located between a .” in the combination required by the claim.
Claims 22-24 are allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891